Citation Nr: 9918046	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.    


REMAND

As a preliminary matter, the Board notes that the case file 
contains the appellant's separation examination, dated in 
December 1946.  However, all other military service records 
are presumed to have been destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  The United States 
Court of Appeals for Veterans Claims (Court) (formerly the 
United States Court of Veterans Appeals), has held that the 
VA has a statutory duty to assist the veteran in obtaining 
military records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  Furthermore, in Cuevas v. Principi, 3 Vet. App. 542-
548 (1992), the Court held that the duty to assist is 
heightened when the service medical records are presumed 
destroyed and includes an obligation to search alternative 
forms of medical records which support the veteran's case.  

In the instant case, the appellant contends that while he was 
in the military, he was stationed outside of Heidelberg, 
Germany.  The appellant states that on one occasion, one of 
his friends pushed him and he fell backwards across a bed 
frame.  The appellant maintains that there was no mattress in 
the frame, and that he injured his back when he fell.  
According to the appellant, since that accident, he has 
suffered from chronic back and neck pain.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from July 1945 to December 1946.  The 
form also reflects that he served in the 334th Finance 
Distribution Section.  In addition, in the appellant's April 
1999 Travel Board hearing at the RO before the undersigned 
Board member, he stated that in December 1946, he served 
aboard the General R.E. Callen.  (T.20-22).

In June 1994, the RO requested that the NPRC conduct a search 
for the appellant's service medical records.  In June 1994, 
the NPRC responded that no records were on file and that the 
records were presumably destroyed in the 1973 fire.  In 
August 1996, the RO once again contacted the NPRC and 
requested that they conduct an additional search for the 
appellant's service medical records.  In December 1996, the 
NPRC responded that they did not have any records 
"subsequent to the appellant's discharge."  

In January 1998, the RO wrote to the NPRC and indicated that 
according to the appellant, in 1947, he had received 
outpatient treatment at the Greenfield Army Air Base, which 
was later known as the Donaldson Air Force Base.  The RO 
noted that the Shaw Air Force base did not have any of the 
appellant's records for that period of time, and that they 
had suggested that the NPRC conduct a search for the records.  
In March 1998, the NPRC responded that they needed further 
information in order to continue the search.  The NPRC 
requested that the RO provide them with the appellant's 
complete organization at the time of his treatment, such as 
company, battalion, and/or regiment, and a closer date of 
treatment.  The NPRC further noted that, as previously 
stated, there were no other service medical records available 
and that the records were most likely destroyed in the 1973 
fire.  A notation on the letter shows that after the RO 
received the NPRC's response, the RO indicated that the 
appellant had already been discharged when he sought 
treatment in 1947.  

In light of the above, the Board notes that it does not 
appear that the RO requested a search with the Surgeon 
General's Office (SGO), or a search for the General R.E. 
Callen ship's logs.  Inasmuch as it appears that additional 
action by the RO may be fruitful in either obtaining 
additional pertinent medical information from alternative 
sources or documenting information that the records cannot be 
obtained, the Board determines that further development is 
warranted.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the opinion of the 
Board that, under the VA heightened duty to assist, further  
development in this case is warranted.  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should contact the NPRC and 
all alternate sources, including the SGO, 
and request that they furnish any 
available service medical records or 
treatment abstracts, as well as all 
morning reports and sick reports.  The RO 
should specifically request the records 
from the ship, the General R.E. Callen, 
from December 1946.  In addition, the RO 
should note that the appellant served 
from July 1945 to December 1946, and that 
he served in the 334th Finance 
Distribution Section.  The RO should 
further request that the NPRC conduct a 
search for any outpatient treatment 
records from the Greenfield Army Air 
Base, which was later known as Donaldson 
Air Force Base, from 1947.  The RO should 
indicate that in 1947, the appellant had 
already been discharged from the 
military.  If the search for the above 
records has negative results, 
documentation to that effect should be 
placed in the claims folder.    

2.  Upon completion of the above, and 
after taking any additional development 
deemed necessary, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
back injury, to include degenerative disc 
disease of the cervical spine.  

If the determination remains adverse to the appellant, he and 
his representative should be furnished a supplemental 
statement of the case and an opportunity to respond thereto.  
Thereafter, this case should be returned to the Board for 
further consideration, if appropriate.  The purpose of this 
REMAND is to obtain additional evidence and to accord due 
process of law.  The Board intimates no opinion as to the 
ultimate conclusion warranted in this case.  No action is 
required of the appellant until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










